Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered. Applicant has amended claim 1  to include  the feature:  the flowing of the second precursor…to form the “first”…sublayer of the ESL.  Applicant has also amended claim 1  to include the feature: “performing a second deposition cycle, wherein the second plasma treatment process comprises an oxygen-based plasma process.  Applicant has amended claim 10 to include the feature  depositing…”an” aluminum oxide “layer with an oxygen to aluminum atomic ration of about 1.2 to about 2.3”.   Applicant has amended claim 21 to include the feature: forming…”an etch stop”…”with an aluminum content of about 30% to about 45%, an oxygen content of about 55% to about 70% and a hydrogen content of about 0.5% to about 3%” and to include the feature: second plasma treatment… on the …”etch stop”.  New dependent claim 19 has been added.  New grounds of rejection are made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, and 9 , 15,  25-26, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic”)  and of Lei et al (US 2018/0274097 A1)((“Lei”)  and of  Cho et al (US 6,319,765 B1)(“Cho”).
Rainville discloses a method which includes  
Depositing an ESL over a first dielectric which includes 
Forming an etch stop over the first dielectric 103 shown in Fig. 1A , as Rainville,  discloses forming etch stop 109 (col. 6, lines 63-67 and col. 7, lines 1-4), the etch stop being an aluminum oxide etch stop (col. 7, lines 1-4) over a plurality of metal structures 107 shown and dielectric 103  shown in Fig. 1A (col. 6, lines 64-67 and col. 7, lines 1-4).  Rainville discloses reacting a trialkylaluminum precursor , in which the trialkylaluminum is TMA (trimethyl aluminum) (col. 2, lines 45-54) with an alcohol or an alkoxide by ALD (atomic layer deposition) (col. 8, lines 18-42).    Rainville also discloses forming the etch stop 109 by reacting TMA (trimethylaluminum) with an alcohol such as t-butanol (col. 2, lines 54-58), the steps including providing an aluminum -containing precursor, purging the precursor, providing an alcohol or aluminum alkoxide precursor , and purging the precursor (Fig. 3 and col. 9, lines 49-67 and col. 10, lines 1-29).  With respect to reacting with dangling bonds, because the reactants satisfy the limitations with respect to reactants in the claim, it is expected that the reactants, that is TMA and t-butanol (tert-butanol) disclosed by Rainville (col. 8, lines 42-67 and col. 9, lines 1-2), the t-butanol  would also react with the dangling bonds of the TMA.
Rainville is silent with respect to a plasma treatment and with respect to a second plasma treatment on the sublayer.
              Lei, in the same field of endeavor of forming etch stop layers by ALD, as Lei discloses forming silicon nitride containing  layers with low etch rates (para. 0007, 0019-0020, and 0023) by PEALD (plasma assisted ALD) (para. 0003), discloses an –OH surface is terminated on the Si oxide surface by plasma  (para. 0112) and an ALD process is carried out to form aluminum form TMA (para. 0112-0113), and a second plasma process with ammonia  followed by N2 purge is carried out to form a nitride, and the process is repeated (para. 0112-0113).
Damajanovic, in the same field of endeavor of etch stop layers such as 109 and 113 and 117  (para. 0042, 0044-0045 and Fig. 1B and Fig. 1C).  Damajanovic also discloses a plasma pre-cleaning step prior to deposition of an etch stop layer prior to deposition of an etch stop layer which includes exposed metal (para. 0048).
Cho, in the same field of endeavor of barrier layers for capacitors (Abstract and col. 1, lines 5-10), discloses treatment in oxygen in the form of for example N2O/O2 plasma, so as to combine with dangling bonds and prevent oxygen deficiency (col. 4, lines 5-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Cho with the method disclosed by Rainville in view of Damjanovic and Lei in order to obtain the benefits disclosed by Cho.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the method disclosed by Rainville in order to obtain the benefit of removing oxides as disclosed by Damajanovic
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Lei with the method disclosed by Rainville in order to obtain the benefit of PEALD, which Lei discloses includes chemisorbtion of reactants in a layer which then reacts with the gaseous reactants (Lei, para. 0113), which results in  improved  properties (Lei, para. 0113).
Re claim 2:  Rainville discloses the ESL is aluminum oxide (col. 2, lines 59-67 and col. 3, lines 1-15).
Re claim 3:    Rainville discloses reacting a trialkylaluminum precursor with an alcohol or an alkoxide by ALD (atomic layer deposition) (col. 8, lines 18-42) in which the first precursor is trialkylaluminum , in which the trialkylaluminum is TMA (trimethyl aluminum) (col. 2, lines 45-54)..    
Re claim 4:  Rainville discloses t-butanol ( tert-butanol) (col. 8, lines 42-67 and col. 9, lines 1-2).
The combination of Rainville and Damajanovic and Leidiscloses the ammonia plasma treatment at 1-6 Torr and 300-400 degrees C (para. 0048), which overlap the recited ranges, and therefore the recited ranges are obvious (MPEP 2144.05).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 9:  The combination of Rainville and Damajanovic and Lei discloses the other plasma treatment is carried out on the underlayer of the ESL layer, as Damajanovic discloses the treatment is carried out on the underlayer, which has exposed copper (para. 0048).
Re claim 15:  Rainville discloses depositing cobalt as the metal (col. 2, lines 35-44).
Re claim 25:  Rainville discloses copper deposited in the vias 107  (col. 5, lines 1-15 and col. 6, lines 6467 and col. 7, lines 1-4).
Re claim 28:  The combination of Rainville  in view of Damjanovic and Lei discloses repeating the deposition cycle, as   Lei, in the same field of endeavor of forming etch stop layers by ALD, as Lei discloses an –OH surface is terminated on the Si oxide surface by plasma  (para. 0112) and an ALD process is carried out to form aluminum form TMA (para. 0112-0113), and a second plasma process with ammonia  followed by N2 purge is carried out to form a nitride, and the process is repeated (para. 0112-0113).


Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic”)   and of Lei et al (US 2018/0274097 A1)((“Lei”) and of  Cho et al (US 6,319,765 B1)(“Cho”)    as applied to claim 1 above, and further in view of Chen et al (US 2016/0017487 A1)(“Chen”) .
 Rainville in view of Damjanovic and of Lei discloses the limitations of claim 1 as stated above.  Rainville in view of Damjanovic and of Lei is silent with respect to the recited temperature and pressure.
Chen in the same field of endeavor of preclean of a capping layer which may be aluminum oxide (para. 0035 and 0040)  and  Chen discloses the temperature of 100 to 800 degrees C and pressure or 0.5 to 8 Torr (para. 0048), which ranges overlap the recited ranges, and therefore the recited ranges are obvious (MPEP 2144.05).
It would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the temperature and pressure ranges recited by Chen with the method disclosed by Rainville in view of Damjanovic and of Lei  in order to obtain the benefit of preclean of the surface prior to the deposition of the aluminum oxide as disclosed by Chen (Chen, para. 0051).


Claims 10, and 12-15  and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic”)   and of Lei et al (US 2018/0274097 A1)((“Lei”) and of  Cho et al (US 6,319,765 B1)(“Cho”).
Rainville discloses a method which includes  
Depositing an ESL over a first dielectric which includes 
Forming an etch stop over the first dielectric 103 shown in Fig. 1A , as Rainville,  discloses forming etch stop 109 (col. 6, lines 63-67 and col. 7, lines 1-4), the etch stop being an aluminum oxide etch stop (col. 7, lines 1-4) over a plurality of metal structures 107 shown and dielectric 103  shown in Fig. 1A (col. 6, lines 64-67 and col. 7, lines 1-4).  Rainville discloses reacting a trialkylaluminum precursor , in which the trialkylaluminum is TMA (trimethyl aluminum) (col. 2, lines 45-54) with an alcohol or an alkoxide by ALD (atomic layer deposition) (col. 8, lines 18-42).    Rainville also discloses forming the etch stop 109 by reacting TMA (trimethylaluminum) with an alcohol such as t-butanol (col. 2, lines 54-58), the steps including providing an aluminum -containing precursor, purging the precursor, providing an alcohol or aluminum alkoxide precursor , and purging the precursor (Fig. 3 and col. 9, lines 49-67 and col. 10, lines 1-29).  With respect to reacting with dangling bonds, because the reactants satisfy the limitations with respect to reactants in the claim, it is expected that the reactants, that is TMA and t-butanol (tert-butanol) disclosed by Rainville (col. 8, lines 42-67 and col. 9, lines 1-2), the t-butanol  would also react with the dangling bonds of the TMA.
Rainville is silent with respect to a plasma treatment and a second plasma treatment.
Damajanovic, in the same field of endeavor of etch stop layers such as 109 and 113 and 117  (para. 0042, 0044-0045 and Fig. 1B and Fig. 1C).  Damajanovic also discloses a plasma pre-cleaning step prior to deposition of an etch stop layer prior to deposition of an etch stop layer which includes exposed metal (para. 0048).
              Lei, in the same field of endeavor of forming etch stop layers by ALD, as Lei discloses forming silicon nitride containing  layers with low etch rates (para. 0007, 0019-0020, and 0023) by PEALD (plasma assisted ALD) (para. 0003), discloses an –OH surface is terminated on the Si oxide surface by plasma  (para. 0112) and an ALD process is carried out to form aluminum form TMA (para. 0112-0113), and a second plasma process with ammonia  followed by N2 purge is carried out to form a nitride, and the process is repeated (para. 0112-0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the method disclosed by Rainville in order to obtain the benefit of removing oxides as disclosed by Damajanovic
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Lei with the method disclosed by Rainville in order to obtain the benefit of PEALD, which Lei discloses includes chemisorbtion of reactants in a layer which then reacts with the gaseous reactants (Lei, para. 0113), which results in  improved  properties (Lei, para. 0113).
Re claim 12:  Rainville discloses the ESL is aluminum oxide (col. 2, lines 59-67 and col. 3, lines 1-15) and:    Rainville discloses reacting a trialkylaluminum precursor with an alcohol or an alkoxide by ALD (atomic layer deposition) (col. 8, lines 18-42) in which the first precursor is trialkylaluminum , in which the trialkylaluminum is TMA (trimethyl aluminum) (col. 2, lines 45-54)..     
Re claim 13:  Rainville discloses t-butanol ( tert-butanol) (col. 8, lines 42-67 and col. 9, lines 1-2).
Re claim 14:  The combination of Rainville and Damajanovic disclose an other plasma treatment, as Damajanovic discloses a treatment with ammonia plasma (para. 0048).   Damajanovic also discloses a plasma pre-cleaning step prior to deposition of an etch stop layer prior to deposition of an etch stop layer which includes exposed metal (para. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the method disclosed by Rainville in order to obtain the benefit of removing oxides as disclosed by Damajanovic
Re claim 15:  Rainville discloses depositing cobalt as the metal (col. 2, lines 35-44).
Re claim 26:  Rainville,  discloses forming etch stop 109 (col. 6, lines 63-67 and col. 7, lines 1-4), the etch stop being an aluminum oxide etch stop (col. 7, lines 1-4) over a plurality of metal structures 107 shown and dielectric 103  shown in Fig. 1A (col. 6, lines 64-67 and col. 7, lines 1-4).  Rainville is silent with respect to a plasma treatment.
Damajanovic, in the same field of endeavor of etch stop layers such as 109 and 113 and 117  (para. 0042, 0044-0045 and Fig. 1B and Fig. 1C).  Damajanovic also discloses a plasma pre-cleaning step prior to deposition of an etch stop layer prior to deposition of an etch stop layer which includes exposed metal (para. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the method disclosed by Rainville in order to obtain the benefit of removing oxides as disclosed by Damajanovic.
Re claim 26:  Rainville,  discloses forming etch stop 109 (col. 6, lines 63-67 and col. 7, lines 1-4), the etch stop being an aluminum oxide etch stop (col. 7, lines 1-4) over a plurality of metal structures 107 shown and dielectric 103  shown in Fig. 1A (col. 6, lines 64-67 and col. 7, lines 1-4).  Rainville is silent with respect to a plasma treatment.
Damajanovic, in the same field of endeavor of etch stop layers such as 109 and 113 and 117  (para. 0042, 0044-0045 and Fig. 1B and Fig. 1C).  Damajanovic also discloses a plasma pre-cleaning step prior to deposition of an etch stop layer prior to deposition of an etch stop layer which includes exposed metal (para. 0048).
              Lei, in the same field of endeavor of forming etch stop layers by ALD, as Lei discloses forming silicon nitride containing  layers with low etch rates (para. 0007, 0019-0020, and 0023) by PEALD (plasma assisted ALD) (para. 0003), discloses an –OH surface is terminated on the Si oxide surface by plasma  (para. 0112) and an ALD process is carried out to form aluminum form TMA (para. 0112-0113), and a second plasma process with ammonia  followed by N2 purge is carried out to form a nitride, and the process is repeated (para. 0112-0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the method disclosed by Rainville in order to obtain the benefit of removing oxides as disclosed by Damajanovic
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Lei with the method disclosed by Rainville in order to obtain the benefit of PEALD, which Lei discloses includes chemisorbtion of reactants in a layer which then reacts with the gaseous reactants (Lei, para. 0113), which results in  improved  properties (Lei, para. 0113).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic” and of Lei et al (US 2018/0274097 A1)((“Lei”) and    Cho et al (US 6,319,765 B1)(“Cho”)  as applied to claim 15 above, and further in view of Usami et al (U S2012/0181694 A1)(“Usami”) Rainville in view of Damjanovic discloses the limitations of claim 15 as stated above.  Rainville in view of Damjanovic is silent with respect to Co.
Usami, in the same field of endeavor of barrier insulating films (Abstract), discloses Co barrier in the openings in insulating films (para. 0030) prior to Cu fill (para. 0031).
              Lei, in the same field of endeavor of forming etch stop layers by ALD, as Lei discloses forming silicon nitride containing  layers with low etch rates (para. 0007, 0019-0020, and 0023) by PEALD (plasma assisted ALD) (para. 0003), discloses an –OH surface is terminated on the Si oxide surface by plasma  (para. 0112) and an ALD process is carried out to form aluminum form TMA (para. 0112-0113), and a second plasma process with ammonia  followed by N2 purge is carried out to form a nitride, and the process is repeated (para. 0112-0113).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the barrier disclosed by Usami with the method disclosed by Rainveill in view of Damjanovic in order to obtain the benefit of a diffusion barrier layer and because Usami discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Lei with the method disclosed by Rainville in order to obtain the benefit of PEALD, which Lei discloses includes chemisorbtion of reactants in a layer which then reacts with the gaseous reactants (Lei, para. 0113), which results in  improved  properties (Lei, para. 0113).


Claims 21-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic”) and of Lei et al (US 2018/0274097 A1)((“Lei”) and of Cho et al (US 6,319,765 B1)(“Cho”).
  
Rainville discloses a method which includes  
Depositing an ESL over a first dielectric which includes 
Forming an etch stop over the first dielectric 103 shown in Fig. 1A , as Rainville,  discloses forming etch stop 109 (col. 6, lines 63-67 and col. 7, lines 1-4), the etch stop being an aluminum oxide etch stop (col. 7, lines 1-4) over a plurality of metal structures 107 shown and dielectric 103  shown in Fig. 1A (col. 6, lines 64-67 and col. 7, lines 1-4).  Rainville discloses reacting a trialkylaluminum precursor with an alcohol or an alkoxide by ALD (atomic layer deposition) (col. 8, lines 18-42).    Rainville also discloses forming the etch stop 109 by reacting TMA (trimethylaluminum) with an alcohol such as t-butanol (col. 2, lines 54-58), the steps including providing an aluminum -containing precursor, purging the precursor, providing an alcohol or aluminum alkoxide precursor , and purging the precursor (Fig. 3 and col. 9, lines 49-67 and col. 10, lines 1-29).  With respect to reacting with dangling bonds, because the reactants satisfy the limitations with respect to reactants in the claim, it is expected that the reactants, that is TMA and t-butanol (tert-butanol) disclosed by Rainville (col. 8, lines 42-67 and col. 9, lines 1-2), the t-butanol  would also react with the dangling bonds of the TMA.
Rainville is silent with respect to a plasma treatment and a second plasma treatment.
              Lei, in the same field of endeavor of forming etch stop layers by ALD, as Lei discloses forming silicon nitride containing  layers with low etch rates (para. 0007, 0019-0020, and 0023) by PEALD (plasma assisted ALD) (para. 0003), discloses an –OH surface is terminated on the Si oxide surface by plasma  (para. 0112) and an ALD process is carried out to form aluminum form TMA (para. 0112-0113), and a second plasma process with ammonia  followed by N2 purge is carried out to form a nitride, and the process is repeated (para. 0112-0113).
Damajanovic, in the same field of endeavor of etch stop layers such as 109 and 113 and 117  (para. 0042, 0044-0045 and Fig. 1B and Fig. 1C).  Damajanovic also discloses a plasma pre-cleaning step prior to deposition of an etch stop layer prior to deposition of an etch stop layer which includes exposed metal (para. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the preclean with plasma disclosed by Damajanovic with the method disclosed by Rainville in order to obtain the benefit of removing oxides as disclosed by Damajanovic
Re claim 22:  Rainville discloses t-butanol ( tert-butanol) (col. 8, lines 42-67 and col. 9, lines 1-2).
Re claim 23:  Rainville discloses temperatures of 50-400 degrees C, which overlaps the recited temperature range and therefore the recited temperature range is obvious (MPEP 2144.05).
Re claim 24:  Rainville discloses depositing copper in the via (col. 6, lines 48-66).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic”) and of Lei et al (US 2018/0274097 A1)((“Lei”) and of Cho et al (US 6,319,765 B1)(“Cho”) as applied to claim 21 above, and further in view of Xie et al (US 16/0372543 A1)(“Xie”).
 Rainville and Damanovic and Lei and Cho discloses the limitations of claim 21 as stated above.  Rainville in view of Damanovic and Lei and Cho is silent with respect to forming the etch stop, as Rainville and Damanovic and Le and Cho discloses aluminum oxide, as stated above.
Xie, in the same field of endeavor of capacitors (para. 0200), discloses TiSiN may be used in place of aluminum oxide (para. 0219).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used TiSiN in place of aluminum oxide as stated by Xie in the method disclosed by Rainvill abnd Damanovic and Lei and Cho because Xie discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).


Re claim 27:  The combination of Rainville and Damajanovic discloses flowing ammonia before the TMA precursor , as Damajanovic discloses flowing a process gas including ammonia prior to the TMA step , as the precleaning step includes flowing ammonia (para. 0048).  The reasons for combining the references are the same as stated above in the rejection of claim 21.


Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainville et al (US 9859153 B1)(“Rainville”) in view of Damjanovic et al  (US 2017/0103914 A1)(“Damjanovic”)  and of Lei et al (US 2018/0274097 A1)((“Lei”)  as applied to claim 21 above, and further in view of Cho et al (US 6,319,765 B1)(“Cho”).
Rainville in view of Damjanovic and of Lei discloses the limitations of claim 21 as stated above.  Rainville in view of Damjanovic and of Lei is silent with respect to the second plasma treatment being an oxygen based plasma.
Cho, in the same field of endeavor of barrier layers for capacitors (Abstract and col. 1, lines 5-10), discloses treatment in oxygen in the form of for example N2O/O2 plasma, so as to combine with dangling bonds and prevent oxygen deficiency (col. 4, lines 5-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Cho with the method disclosed by Rainville in view of Damjanovic and Lei in order to obtain the benefits disclosed by Cho.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895